Citation Nr: 1611657	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-43 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbosacral degenerative joint disease and degenerative disc disease, status post left lumbar laminectomy.

2.  Entitlement to an evaluation in excess of 30 percent for cervical degenerative joint disease and degenerative disc disease, status post cervical fusion at C5-C6.

3.  Entitlement to an evaluation in excess of 30 percent for gastroesophageal reflux disease (GERD) with stomach ulcers.

4.  Entitlement to an evaluation in excess of 10 percent for sinusitis.

5.  Entitlement to a compensable evaluation for right eye corneal scar and left eye vitreous detachment.

6.  Entitlement to a compensable evaluation for neuroma of the tip of the left thumb, post partial evulsion with repair.


7.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to April 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was later transferred to the Cleveland, Ohio VARO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before the Board via video conference from the RO.  The Veteran resides in Ohio and his case, as noted, was transferred to the Cleveland, Ohio RO.  However, the Veteran was scheduled for a Board video conference hearing at the Huntington, West Virginia RO.  In January 2013, the Board sent the Veteran a letter to clarify whether he still wanted a Board hearing from his local RO.  He was told that if he did not reply, his prior hearing request would be scheduled.  The Veteran did not reply.  The Veteran should be scheduled for a video conference hearing at his local RO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board video conference hearing at his local RO in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

